Citation Nr: 0737393	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether a timely notice of disagreement was filed following a 
June 2002 rating decision which determined that VA benefits 
would be recouped due to the previous receipt of military 
separation pay.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from July 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the veteran's July 2003 notice of 
disagreement (NOD) as to a June 2002 rating decision was not 
timely filed.

In September 2006, and again in June 2007, the Board remanded 
this case for certain development.  The case now returns to 
the Board for appellate review.  



FINDINGS OF FACT

1.  On June 24, 2002, the RO sent appropriate notice to the 
appellant of its determination that VA benefits would be 
recouped in the amount of $12,372.48 due to his previous 
receipt of military separation pay.

2. A notice of disagreement with the June 24, 2002, RO 
determination was received by the RO on July 14, 2003, and 
not prior to that date.



CONCLUSION OF LAW

The veteran's notice of disagreement with the June 2002 RO 
determination with respect to the issue of recoupment of VA 
benefits due to previous receipt of military separation pay, 
was not timely filed, and that June 2002 RO determination is 
final. 38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 20.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental statement of the case (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

"[T]he regulations contemplate that the [RO] has authority 
to make initial decisions concerning certain questions, i.e., 
the timeliness of notices of disagreement and substantive 
appeals.  38 C.F.R. § 19.34.  It is also authorized to close 
an appeal for failure to respond to [an SOC].  38 U.S.C. 
§ 7105(d)(3); 38 C.F.R. § 19.32."  VAOPGCPREC 9-1999.  An RO 
determination also becomes final, without any requirement of 
issuance of notice of that finality, upon lapse of the time 
limit for filing a notice of disagreement.  38 U.S.C.A. 
§ 7105(c). 

Hence, the RO's determination as to the underlying issue in 
this case may become final without any VCAA notice as to the 
issue of timeliness of receipt of an NOD.  Similarly, no VCAA 
notice should be required prior to the RO's issuance of a 
notice that an NOD received was not received within that time 
period for receipt of a timely NOD.  Hence, a timing error in 
VCAA notice is not implicated in a claim regarding timeliness 
of filing of an NOD where VCAA notice is not issued prior to 
such a notice of untimeliness of a filed NOD.  All that is 
thus relevant is adequacy of VCAA notice and assistance in 
support of the claim of timeliness of the NOD.  See 38 C.F.R. 
§ 19.33 (timeliness of NOD as an appealable issue).  Here, 
because adequate VCAA notice and assistance regarding the NOD 
timeliness claim was provided, as discussed infra, and the RO 
thereafter issued SSOCs in February 2007 and July 2007 
readjudicating the NOD timeliness claim, the veteran was 
afforded time and opportunity to avail himself of the notice 
and assistance provided in furtherance of that claim, prior 
to those readjudications, and hence no VCAA timing error is 
implicated.  See Mayfield, Pelegrini, Prickett, supra.  

Following the Board's September 2006 remand, the RO in 
October 2006 did issue a VCAA letter addressing the issue of 
untimeliness of the veteran's NOD.  The letter satisfied all 
four notice requirements of the VCAA.  In that letter the RO 
informed the veteran of its duty to assist him in his NOD 
timeliness claim, and the effect of this duty upon his NOD 
timeliness claim.  The letter specifically addressed his NOD 
timeliness claim, informing of the evidence required to 
substantiate that claim, and informed what evidence VA would 
seek to provide and what evidence the veteran was expected to 
provide.  The veteran was also then requested to submit any 
evidence in his possession, in furtherance of that claim.  He 
was told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

Because there are no facts on appeal addressing the 
underlying claim regarding recoupment of VA benefits due to 
previous receipt of military separation pay, VCAA notice and 
the duty to assist is not implicated as to that underlying 
claim.  VAOPGCPREC 5-2004; VAOPGCPREC 2-2004.

Downstream issues as discussed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), are also not implicated in this case.  

As noted above, following the October 2006 VCAA notice 
letter, the NOD timeliness claim was readjudicated by the RO 
in SSOCs in February and July 2007.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of pertinent evidence.  Here, medical 
evidence and medical examinations are not implicated.  
Rather, relevant evidence is only evidence pertaining to 
timely submission of a notice of disagreement with the June 
2002 RO decision.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The October 2006 development letter appropriately informed 
the veteran of evidence that would further his NOD timeliness 
claim, and asked that he submit such relevant evidence, or 
inform of and provide authorization to obtain such evidence, 
so the RO might assist in obtaining it.  The veteran did not 
respond to the notice letter with either evidence or 
information regarding pertinent evidence.  

The veteran was adequately informed of the importance of 
obtaining all relevant records.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed NOD timeliness claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Further, because the NOD timeliness claim does not involve or 
implicate a medical issue in this case, there is no 
reasonable possibility that a VA examination would further 
the claim, and hence none is required.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  


The Board is also satisfied that the development requested by 
the remands in September 2006 and June 2007 has been 
satisfactorily completed, including providing adequate notice 
and assistance to the veteran, and attempting to obtain 
relevant evidence.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The RO appropriately attempted to clarify 
circumstances and timing of the veteran's filing of his NOD 
responsive to the June 2002 decision, including attempts to 
develop the claim through the veteran and any indicated 
source, as discussed further in this decision, infra.  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the NOD timeliness claim.  
The veteran did not respond with any additional information 
following the Board remands, and the veteran's 
representative, while submitting a statement in September 
2007 in lieu of a VA Form 646, did not provide anything 
substantive in furtherance of the claim.  There is no 
indication that the veteran or his representative expressed a 
further desire to address the claim which has not been 
fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Claim as to Timeliness of NOD

At issue is the timeliness of the NOD filed in response to 
the RO determination that VA benefits would be recouped due 
to previous receipt of military pay.  

An RO decision is final and not subject to revision on the 
same factual basis, and no appeal will be entertained, unless 
a notice of disagreement is timely filed and an appeal is 
then perfected.  38 U.S.C.A. § 7105(c), 7108; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302, 20.1103.

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
The NOD must be filed within one year after the date on which 
the RO mails notice of the determination being appealed.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute an NOD.  While special wording is 
not required, the NOD must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he was separated from the 
Regular Army in August 1994, after approximately 8 years and 
one month of active service.  He was authorized full 
separation pay in the amount of $12,372.48.  He has 
acknowledged that he in fact received that separation pay 
from the Army.

In November 2001, the veteran filed a claim for VA 
compensation on a VA Form 21-526 (Application for 
Compensation and/or Pension).  In a June 2002 rating action, 
the RO granted service connection for several disabilities, 
with a combined service-connected disability evaluation of 40 
percent.  The veteran was notified of that decision in a 
letter dated June 24, 2002, which also advised him that his 
VA disability compensation would be withheld until the amount 
of his previously paid military separation pay was recouped.  
The June 2002 notification letter included multiple 
enclosures, including a VA Form 4107 (Notice of Procedural 
and Appellate Rights) which detailed the procedures by which 
the veteran could effectuate his right to appeal.  The June 
2002 letter also specifically notified the veteran that he 
had "one year from the date of the letter to appeal the 
decision." Consequently, the veteran had until June 24, 
2003, one year from the date of mailing of the notification 
of the determination being appealed, to file an NOD.  
38 C.F.R. §  20.302(a).  

While over the course of that year the veteran did contact 
the RO, including by telephone in June 2002 to address 
various topics, and in writing in July 2002 to request copies 
of his service medical records, the Board here determines 
that over that one year interval ending June 24, 2003, the 
veteran did not submit a notice of disagreement with the June 
2002 RO decision regarding recoupment of VA benefits.  Filing 
additional evidence does not extend the time limit for 
initiating an appeal.  38 C.F.R. § 20.304.  

Review of the record reveals that the veteran's NOD as to the 
June 2002 determination was received by the RO on July 14, 
2003.  The NOD is undated (except as to a FAX-related date 
identifier, discussed infra) and no postmark of the NOD is of 
record.  The NOD has a handwritten date stamp, instead of the 
machine-generated date stamp that is generally used on all 
incoming communications to the RO.  Such a machine-generated 
date stamp is included on the veteran's other communications 
with the RO. 

Although the veteran has stated that he mailed his NOD to the 
RO, the NOD bears what appears to be a telefacsimile (FAX) 
number and a FAX-related date identifier of June 12, 2003, in 
the uppermost portion of the page.  If the NOD were faxed to 
and received by the RO on June 12, 2003, it would have been 
timely filed.  However, no evidence has been obtained to 
support the theory that it was FAXed and received by the RO 
on that date.  


The same apparent FAX document transmission identifiers also 
appear on the veteran's request for a copy of his service 
medical records, and that document bears a FAX-related date 
identifier of June 28, 2002, whereas it bears an RO receipt 
date stamp of July 1, 2002.  Had the indicated RO date of 
receipt for this service medical records request been the 
same as the document's FAX-related date identifier of 
June 28, 2002, this might have supported the possibility that 
the veteran FAXed the notice of disagreement to the RO.  
Because these dates do not correspond, this additional 
document with FAX-related identifiers appears to weigh 
against the possibility that the FAX-related date identifier 
on the veteran's NOD was the date of receipt of that 
document.  Rather, the FAX-related date identifier may 
correspond to the date the veteran FAXed the document to his 
authorized representative or to some other party for review, 
prior to its submission to the RO.  

Upon the Board's remand of the case to the AMC for 
development, the AMC called the telephone number listed as an 
apparent FAX number on the top of the NOD, and found it to be 
not a FAX number but a telephone number of a church or 
residence, with an answering message provided mostly in 
Spanish.  The RO made this call in June 2007, and it is 
possible or perhaps likely that what was formerly a FAX 
number was re-assigned by a telephone company to another 
individual, with corresponding change of use to a residential 
or church telephone line.  This query neither helps nor 
hinders the veteran's claim, except to support the conclusion 
that no additional VA inquiry into the nature of the apparent 
former FAX number will be fruitful in this case.  The veteran 
has not provided any evidence that the NOD was FAXed to the 
RO on June 12, 2003, or at any other date, and has asserted, 
contrarily, that he mailed the document to the RO.  

With further regard to the veteran's contention that he 
timely filed an NOD as to the June 2002 determination that 
his VA compensation would be recouped until the separation 
pay was repaid, he avers that he mailed an NOD on or about 
June 11, 2003, and that it may have been held up in the mail 
or in the RO.  The veteran stated that he had computer 
records confirming that he mailed the letter on June 11, 
2003.  However, in an October 2006 development letter to the 
veteran, the RO 


detailed the evidence of record (including its attempts to 
contact the apparent FAX number on the top of the NOD, and 
the RO's findings), and asked the veteran to provide 
information or evidence that would support his contention as 
to timeliness of his NOD.  The letter specifically asking for 
information or evidence which would support a conclusion that 
the NOD was received within one year of the June 2002 date of 
issuance of the RO decision, and not on the July 14, 2003, 
date hand-written on the NOD as the date the NOD was 
received.  The veteran did not reply to that development 
letter or to any of the requests it contained.  

The Board has duly considered the veteran's contention that 
he timely mailed his notice of disagreement.  See 38 C.F.R. 
§ 20.305 (regarding computation of time for receipt of 
mailed-in documents where no postmark is present).  However, 
in the absence of supporting evidence, and against the hand-
written note on the received NOD indicating a date of receipt 
that is untimely, the Board can give little credence to the 
bare assertion that he timely mailed his NOD.  There is no 
indication that this notation of receipt on July 14, 2003, 
was somehow in error or otherwise not representative of the 
actual date of receipt of the NOD.  The Board does not find 
the fact that it is hand-written, while other such documents 
in the claims folder are date-stamped, to be significantly 
dispositive in this case.  Rather, the document may have been 
hand-delivered or received in some manner other than regular 
mail channels, and hence duly documented as having been 
received on the date indicated by a person and office that 
did not ordinarily date-stamp received documents, but which 
nonetheless was sufficiently versed in the rules and 
necessities of documenting dates of receipt of claims-related 
filings to have done so in a clear and effective fashion.  

The Board thus concludes that the principals of 
administrative regularity are not shown to be inapplicable in 
this case.  Those principles dictate a presumption that 
government officials have properly discharged their official 
duties.  Saylock v. Derwinski, 3 Vet. App. 394 (1992).  The 
principals of administrative regularity, in this case, 
support receipt of the NOD on the hand-written date of July 
14, 2003.  




However, this presumption may be rebutted by clear evidence 
to the contrary.  Chute v. Derwinski, 1 Vet. App. 352 (1991).  
The FAX-related date identifier on the top of the document, 
of June 12, 2003, and the veteran's assertion of having 
mailed the document around June 11, 2003, do not constitute 
clear contrary evidence, and hence are insufficient to 
overcome that presumption in this case that the NOD was in 
fact receive at the RO on July 14, 2003.  Any supposition 
that the document was FAXed to the RO on the June 12, 2003 
date indicated on the top of the document is contradicted by 
the veteran's assertion that he mailed the document to the 
RO, and is not supported by any corroborating evidence of 
record.  The veteran's assertion that he mailed document "on 
or about June 11, 2003" (as contended by the veteran in a 
January 2004 filing) is not supported by any evidence of 
record.  A statement of the veteran, standing alone, is not 
the type of clear evidence to the contrary which is 
sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The Board thus concludes that the presumption of regularity 
is not overcome, and the NOD was received on July 14, 2003, 
as indicated by the hand-written note.  There is no 
indication in the record as to the identity of the addressee 
of that listed fax number, and VA has not established that 
the number corresponded to a VA facility in Texas at any time 
in 2003.  The Board accordingly concludes that the weight of 
the evidence is to the effect that the NOD was received on 
July 14, 2003, and not prior to that date.  

The veteran did not submit any prior document that could be 
construed as an NOD, and the evidence does not show that the 
RO performed any action that could be construed as tolling 
the time limit for filing an NOD.  See Gonzalez- Morales v. 
Principi, 16 Vet. App. 556 (2002).

Because the veteran did not file a timely NOD with respect to 
the claim regarding the RO's June 2002 determined that VA 
benefits would be recouped due to the previous receipt of 
military separation pay, that underlying determination is 
considered final, and the veteran's appeal with respect to 
timeliness of the NOD is dismissed.  38 C.F.R. §§ 
3.104, 20.302(a).  

ORDER

The veteran did not file a timely NOD with respect to the 
June 2002 RO determination that VA benefits would be recouped 
due to his previous receipt of military separation pay.  The 
Board has no jurisdiction of that matter, and the appeal is 
dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


